Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Hojka on 4/29/2022.
The application has been amended as follows: 

1.	(Currently Amended) A telemetry system for obtaining environmental readings from within an electromagnetic-absorbing material, the system comprising:
two or more environmental sensors, wherein each sensor provides a sensor data output;
a modulator having two or more data inputs coupled to the sensor data outputs and a signal output, wherein the modulator encodes data received at the two or more data inputs onto a carrier produced at the signal output, wherein the modulator is capable of adjusting the data prior to encoding if calibration instructions are present, and wherein the carrier has a carrier frequency between about 9 kHz and about 1705 kHz;
a switch-mode amplifier coupled to the signal output and having an amplifier output;
a multi-turn coil coupled to the amplifier output, wherein the multi-turn coil has a diameter of less than about 0.3 meter, and wherein the multi-turn coil has a reactance at the carrier frequency that forms a part of a frequency-dependent load network coupled to the amplifier; 
a self-contained power source coupled to the switch-mode amplifier; and
wherein the modulator, the amplifier, the multi-turn coil, and the self-contained power source are packaged within an enclosure.

13.	(Currently Amended) The telemetry system of claim 1, wherein the enclosure is a water-resistant enclosure.

14.	(Currently Amended) A method of telemetering from within an electromagnetic-absorbing material, the method comprising:
sensing two or more environmental conditions within the material to produce sensor data;
adjusting the sensor data if calibration instructions are present;
encoding within an enclosure the sensor data onto a carrier having a carrier frequency between about 9 kHz and about 1705 kHz;
amplifying within the enclosure the carrier using a switch-mode amplifier to produce an amplified signal, wherein the switch-mode amplifier is powered from a self-contained power source; and
coupling the amplified signal into a multi-turn coil within the enclosure, wherein the multi-turn coil has a diameter of less than about 0.3 meter, and wherein the multi-turn coil has a reactance at the carrier frequency that forms a part of a frequency-dependent load network coupled to the amplifier.

26.	(Currently Amended) A telemetry system for obtaining environmental readings from within an electromagnetic-absorbing material, the system comprising:
a means for obtaining sensor data from two or more environmental sensors;
a means for adjusting sensor data if calibration instructions are present;
a means for encoding the sensor data onto a carrier, wherein the carrier has a carrier frequency between about 9 kHz and about 1705 kHz, wherein the means for encoding resides within an enclosure;
a means for amplifying the carrier having a power-conversion efficiency of at least 90 percent, wherein the means for amplifying resides within the enclosure;
a multi-turn coil coupled to the means for amplifying, wherein the multi-turn coil has a diameter of less than about 0.3 meter, wherein the multi-turn coil resides within the enclosure; and
a self-contained power source coupled to the means for amplifying, wherein the self-contained power source resides within the enclosure.

Allowable Subject Matter
Claims 1-26 are allowed.

Regarding claim 1, the prior art of record fails to teach or suggest a telemetry system for obtaining environmental readings from within an electromagnetic-absorbing material, the system comprising: a modulator, wherein the modulator is capable of adjusting the data prior to encoding if calibration instructions are present; wherein the modulator, the amplifier, the multi-turn coil, and the self-contained power source are packaged within an enclosure, in combination with all other limitations of claim 1. The previous rejection under 35 USC 112(a) are withdrawn in view of arguments on page 10, filed 3/15/2022, which states “With respect to the Modulator 1510, various techniques may be used to implement the modulator. As shown in FIG. 17, in one embodiment, the modulator may be implemented using a Digital Processor 1710.” In view of this disclosure, the examiner agrees with the applicant’s arguments that the disclosure teaches the modulator as claimed. 
Claims 2-13, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Claims 14 and 26 are allowed for similar limitations as recited for claim 1 above. Claims 15-25, definite and enabled by the specification, are allowed through a dependence on allowed claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868